UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2091


STEPHANNIE JAVAGE,

                    Plaintiff - Appellant,

             v.

GENERAL MOTORS LLC, a Foreign Corporation,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00082-GMG)


Submitted: August 23, 2018                                   Decided: September 7, 2018


Before WYNN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Brett Offutt, LAW OFFICE OF BRETT OFFUTT, Harpers Ferry, West Virginia,
for Appellant. Christopher C. Spencer, Mark C. Shuford, SPENCER SHUFORD LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stephannie Javage appeals from the district court’s order dismissing her complaint

for failure to establish that the court had personal jurisdiction over General Motors LLC.

We have reviewed the record provided on appeal and the arguments of the parties, and

we find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Javage v. General Motors LLC, No. 3:17-cv-00082-GMG (N.D.W. Va. Aug. 21,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2